DETAILED ACTION
Applicants' arguments, filed August 25, 2022, have been fully considered.  Rejections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112 - Indefinite
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-2 and 4-9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which a joint inventor regards as the invention. Specifically, claim 1 recites a composition comprising a disintegrator component consisting of only micro-fibrillated cellulose, and an active ingredient. The instant specification states that the active ingredient may be a nutritional component such as a carbohydrate [0050]. The instant specification also states that disintegrator components known in the art include starch [0032]. Since a starch is a carbohydrate, it is unclear if starch falls within the scope of the claims as a carbohydrate active ingredient or whether it is excluded from the claims as a disintegrator component other than micro-fibrillated cellulose. The recitation renders the meets and bounds of the claims unclear because a person of ordinary skill in the art would not be apprised which components are permitted by the claims and which are not. The term disintegrator component is not clearly defined in the instant specification. Since excipients are often multifunctional, a person of ordinary skill in the art would not be apprised of which excipients are to be considered disintegrator components and which are to be considered optional components (see specification at [0030]) such as sweetening agents, flavoring agents, and auxiliary excipients. For example, dextrose is a starch (and thus a disintegrator based on [0032]). Dextrose is also a well-established sweetener. Microcrystalline cellulose has been used as a disintegrant, diluent, flowability aid, and binder. The latter three categories are all permitted by the instant claims, while disintegrants other than micro-fibrillated cellulose appear to be excluded. As such, a skilled artisan would not be apprised of which components are permitted by the present claims and which are excluded (All paragraph citations to U.S.P.G. Publication No. 2020/0060975). 
Regarding claim 9, it is unclear if recitations contained in parenthesis are limiting on the claim or mere exemplary embodiments of the claims. Examiner suggests removing the parentheses and brackets. Clarification is required. 


Indefiniteness Remarks
Applicants submit the specification describes the inventive disintegrator component does not include starch, and the inventive composition may include carbohydrates. Applicants point to the claim amendment of “wherein the composition does not include a component selected from the group consisting of carmellose, crospovidone, croscarmellose sodium, low substituted hydroxypropylcellulose, carboxymethylcellulose calcium, starch, and processed starch” and request the anticipation rejection be withdrawn. 
Examiner disagrees.  Applicants have not defined the term “disintegrator component”, “starch, or “carbohydrate”. Generally, a carbohydrate includes sugars, starches and celluloses. Since starch is a form of carbohydrate, it is not clear what is permitted and excluded in the composition when the disintegrator component does not include starch, but the inventive composition may include a carbohydrate. As such, Applicants have not clearly set forth the meets and bounds of the claimed subject matter, so the rejection is maintained. 


Claim Rejections - 35 USC § 102 - Anticipation
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anan (WO 2015/163135 provided via IDS dated 11/11/2019 - Citations to English equivalent AU 2015251692).
Anan teaches 220 g of mannitol (Dmannitol, Merck Ltd.), 80 g of dry material of microfibrillated cellulose ("CELISH FD-100G", Daicel FineChem Ltd.) and 80 g of crystalline cellulose (CEOLUS PH-101, Asahi Kasel Chemicals Corp.) were charged to a fluidized-bed granulator (FL-LABO, Freund Corporation), and 240 g of purified water was sprayed onto the resulting mixture at a rate of 12 g/minute to thereby granulate the mixture (Example 4). Other ingredients were mixed and the mixture was tableted with a hardness of 91N, a disintegration time of 14 seconds (Table 2). Regarding claim 3, the micro-fibrillated cellulose has an average fiber length of 0.01-2 µm and an average fiber diameter of 0.001 -1 µm [0013]. Regarding claims 7-8, it is noted that the tablet is permitted to contain disintegrating agents, so long as they are not included in the composition of claim 1. For the purpose of this rejection, mannitol is considered to be a nutritional ingredient and food component and therefore an active ingredient (see instant specification at [0001],[0013]). Prior to the addition of crystalline cellulose, the composition consists only of micro-fibrillated cellulose and mannitol active agent, thereby anticipating claim 2. 
 
Anticipation Remarks
Applicants argue that the composition recited in amended claim 1 is distinguishable from Anan since Anan’s composition includes other disintegrator(s) than micro-fibrillated cellulose whereas the claimed composition of the present application recites the negative limitation. In particular, The claimed composition expressly recites “a disintegrator component consisting of only micro-fibrillated cellulose.” More in details, all of Examples 1-26 disclosed by Anan include crospovidone (see e.g., [0050] of Anan) or starch such as starch glycol sodium (see e.g., [0052] of Anan). By contrast, the present application describes as follow [0040] Examples of the disintegrator components known to those skilled in the art that are not used in the present invention include carmellose, crospovidone, croscarmellose sodium, low substituted hydroxypropylcellulose, carboxymethylcellulose calcium, starch such as corn starch, potato starch, waxy corn starch, a-starch or partially a-starch, and processed starch such as starch sodium glycolate and hydroxypropyl starch. For these reasons, Applicants request the rejection be withdrawn. 
Examiner disagrees. The claims are examined under the broadest reasonable interpretation (BRI) standard set forth in MPEP 2111. Under the BRI, Applicants recitation of “the composition does not include a component selected from the group consisting of…” is interpreted as requiring the absence of any one of the recited components. As such, the starches of Anan are permitted by the instant claims. For this reason, Applicants argument is unpersuasive. 
Based upon Applicants arguments, Applicants may wish to consider amending claim 1 to recite: “wherein the composition does not include 


Claim Rejections - 35 USC § 103 - Obviousness
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Anan (WO 2015/163135 provided via IDS dated 11/11/2019 - Citations to English equivalent AU 2015251692). 
Anan is discussed above. While Anan does not anticipate using 80-90% active ingredient, it would have been prima facie obvious to increase the amount of mannitol to 340g, given that Anan teaches 340 g is suitable (see e.g. example 1). MPEP 2144.05. A skilled artisan would have had a reasonable expectation of success in successfully forming a tablet composition given mannitol is taught to be included at such amount.


Obviousness Remarks
Applicants argue that Anon does not render the instant claims obvious for the reasons stated in the anticipation section above and because the example in Anon contain crospovidone or starch, there is no reasonable basis to exclude these components. Accordingly, Applicants submit the rejection should be withdrawn. 
Examiner disagrees. As discussed above, the instant claims appear to permit the inclusion of starch. As such, Applicants argument that the embodiments of Anon fail to render the instant claims prima facie obvious are unpersuasive. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2 and 4-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 4,659,388 taken in view of Anan (WO 2015/163135 provided via IDS dated 11/11/2019 - Citations to English equivalent AU 2015251692). Although the claims at issue are not identical, they are not patentably distinct from each other because a person having ordinary skill in the art following the recitations of the ‘388 patent would find it prima facie obvious to include a commercially available form of MFC such as taught by Anan (i.e. Celish®). See MPEP 2143.  

Claims 1-2 and 4-9 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,130,584 taken in view of Anan (WO 2015/163135 provided via IDS dated 11/11/2019 - Citations to English equivalent AU 2015251692). Although the claims at issue are not identical, they are not patentably distinct from each other because a person having ordinary skill in the art following the recitations of the ‘584 patent would have found it prima facie obvious to include a commercially available form of MFC such as taught by Anan (i.e. Celish®). See MPEP 2143. 

Claims 1-2 and 4-9 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,828,257 in view of Kumar (U.S. 2002/00613335 – provided via IDS dated 11/11/2019). Although the claims at issue are not identical, they are not patentably distinct from each other because a person having ordinary skill in the art following the recitations of the ‘257 patent would have found it prima facie obvious to choose microfibrillated cellulose as the disintegrator given it is taught as a disintegrant by Kumar. Further, it would have been prima facie obvious to choose to include an active agent given Kumar teaches the formulation for use as a drug carrier. 

Claims 1-2 and 4-9 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,214,761 taken in view of Anan (WO 2015/163135 provided via IDS dated 11/11/2019 - Citations to English equivalent AU 2015251692). Although the claims at issue are not identical, they are not patentably distinct from each other because a person having ordinary skill in the art following the recitations of the ‘761 patent would have found it prima facie obvious to include a commercially available form of MFC such as taught by Anan (i.e. Celish®). See MPEP 2143.

Claims 1-2 and 4-9 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,220,657. taken in view of Anan (WO 2015/163135 provided via IDS dated 11/11/2019 - Citations to English equivalent AU 2015251692). Although the claims at issue are not identical, they are not patentably distinct from each other because a person having ordinary skill in the art following the recitations of the ‘657 patent would have found it prima facie obvious to include a commercially available form of MFC such as taught by Anan (i.e. Celish®). See MPEP 2143.


Double Patenting Remarks
Regarding U.S.P. 4,659,388;  U.S.P. 10,130,584; U.S.P. 11,214,761; and U.S.P. 11,220,657; Applicants argue that Applicants argue that the instantly recited length (0.01-2mm) and diameter (0.001-1µm) and width are not rendered obvious by the patented claims.
Examiner disagrees. It would have been prima facie obvious to a person having ordinary skill in the art following the claims of the 584 patent to use a commercially available form (i.e. Celish®) of microfibrillated cellulose from those taught by Anan.  
Regarding U.S.P. 10,828,257, Applicants argue that the instantly recited length (0.01-2mm) and diameter (0.001-1µm) and width are not rendered obvious by the patented claims. Applicants further allege the negative limitation added to the instant claims does not permit starch, so the rejection should be withdrawn. 
Examiner disagrees. The instantly recited negative limitation is interpreted under the BRI to permit the inclusion of starch as discussed above. Further, patented claim 2 recites identical fiber measurements to those instantly recited. 

 
Conclusion
No claims are presently allowed. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C MILLIGAN at (571)270-7674. The examiner can normally be reached MPM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ADAM C MILLIGAN/Primary Examiner, Art Unit 1612